The Court orders that the plaintiffs-appellants’ motion for reconsideration is granted. The Court’s opinion issued in these consolidated cases on February 22,2005, is hereby vacated inasmuch as this Court did not have jurisdiction to issue that opinion.
The Court furthers orders that this Court’s opinion issued on June 24, 2004, in these consolidated cases is reissued and reinstated as of the date of the Clerk’s certification of this order, and is the opinion of the Court.
The Court further orders that this Court’s opinion issued on June 24, 2004, in Tingley v Kortz, 262 Mich App 583 (2004), is unaffected by any order that has been entered in the consolidated cases referenced here.
WILDER, J., concurs in the result only.